            Case 1:19-cv-01378-DCF Document 24 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
MELANIE M. RITCHIE,

                                   Plaintiff,                                   19 CIVIL 1378 (DF)

                   -against-                                                      JUDGMENT
ANDREW M. SAUL,1
Commissioner of Social Security,

                                    Defendant.
--------------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

set forth in the Court’s Memorandum and Order dated September 29, 2020, Plaintiff’s motion for

judgment on the pleadings (Dkt. 17) is granted, and Defendant’s cross-motion for judgment on the

pleadings (Dkt. 20) is denied. This case is hereby remanded for further proceedings, pursuant to

sentence four of 42 U.S.C. § 405(g). Upon remand, the ALJ is directed as follows:

      (1)     to develop the Record by

             (a)     seeking clarification from Dr. Booker
                     regarding the basis of his opinion regarding Plaintiff’s
                     functional limitations; 48

             (b)     obtaining the complete medical records of any
                     medical source who evaluated or treated Plaintiff
                     for her back condition after she underwent the
                     procedure for the permanent implantation of a
                     spinal cord stimulator (“SCS”); and

             (c)     soliciting a medical source statement, including a
                     function-by-function assessment of Plaintiff’s
                     exertional abilities, from one of Plaintiff’s treating
                     physicians or, if necessary, a consultative
                     examiner, for the period after the permanent
                     implantation of the SCS device;

      (2)    upon development of the Record, to reweigh the medical
          Case 1:19-cv-01378-DCF Document 24 Filed 09/30/20 Page 2 of 2




           opinion evidence, to reevaluate Plaintiff’s subjective
           complaints of pain and regarding the extent of her
           functional impairments; and to reassess Plaintiff’s RFC;
           and
    (3)    to the extent the ALJ revises Plaintiff’s RFC by adding
           further limitations, to recall the VE, if necessary, for
           additional testimony regarding the availability of jobs that
           could be performed by a person with those limitations.

          Judgment is entered in Plaintiff’s favor.

Dated: New York, New York
       September 30, 2020



                                                                 RUBY J. KRAJICK
                                                              _________________________
                                                                    Clerk of Court
                                                       BY:
                                                              _________________________
                                                                    Deputy Clerk
